Exhibit 10.1

AGREEMENT

AGREEMENT made and entered into, by and between Stanadyne Corp. (the “Company”),
and William W. Kelly (the “Executive”), effective as of October 6, 2008 (the
“Effective Date”).

WHEREAS, the operations of the Company and its Affiliates are a complex matter
requiring direction and leadership in a variety of arenas;

WHEREAS, the Executive has served the Company in a leadership position for many
years and is possessed of certain experience and expertise that qualify him to
provide the direction and leadership required by the Company and its Affiliates;
and

WHEREAS, the Executive has stated his desire to transition toward his eventual
retirement, and parties wish to accomplish this transition in a seamless and
mutually-beneficial manner; and

WHEREAS, as the Executive transitions toward retirement, the Company wishes to
employ the Executive and the Executive wishes to accept such employment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers, and the Executive hereby accepts, employment.

2. Term. Subject to earlier termination as hereinafter provided (including under
Section 5 hereof), the Executive’s employment hereunder shall commence on the
Effective Date and shall continue until December 31, 2009 provided, however,
that if the Company is actively engaged in negotiations for a Change of Control
(as defined below) on December 31, 2009, then the Executive’s employment
hereunder shall be extended through the consummation of such Change of Control,
but in any event, shall terminate no later than February, 28, 2010 unless the
Company and Executive mutually agree to further extension. The term of this
Agreement is hereinafter referred to as “the term of this Agreement” or “the
term hereof.”

3. Capacity and Performance.

(a) From the Effective Date, the Executive shall continue to serve the Company
as its Chief Technology Officer (the “CTO”) through the earlier of December 31,
2009 or such time as a suitable successor is employed as the CTO, at which time
the Executive shall transition to the position of “Chief Technology Officer
Emeritus.” Following the Effective Date, the Chief Executive Officer of the
Company (the “CEO”) may reorganize and reallocate certain of the duties and
responsibilities previously held by the Executive, consistent with the terms
hereof.

(b) During his service as CTO or CTO Emeritus prior to January 1, 2009, the
Executive shall be employed by the Company on a full-time basis and shall
perform the duties

 

-1-



--------------------------------------------------------------------------------

and responsibilities of his position and such other duties and responsibilities
on behalf of the Company and its Affiliates as reasonably may be designated from
time to time by the CEO. The Executive shall devote his full business time and
his best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of his duties and responsibilities hereunder.

(c) Beginning January 1, 2009, the Executive shall be employed on a reduced-time
basis and shall perform such duties and special projects, commensurate with the
Executive’s status and position, that make use of his accumulated knowledge,
experience and expertise, as may be assigned to him from time to time by the
CEO. The Executive’s regular working hours shall be reduced to fifty percent
(50%) of full-time, provided that the Executive shall make himself available for
such additional working time as may be reasonably required for specific business
needs or events. At any time during the period the Executive is serving as Chief
Technology Officer Emeritus, the CEO may from time to time, in his discretion,
relieve the Executive of all duties without terminating the Executive’s
employment or compensation hereunder. During any such period, the Executive
shall not be required to report to the Company’s facilities during the workweek.

4. Compensation and Benefits. As compensation for all services performed by the
Executive under and during the term hereof and subject to performance of the
Executive’s duties and of the obligations of the Executive to the Company and
its Affiliates, pursuant to this Agreement or otherwise, the Company shall
provide the Executive the following —

(a) Base Salary. The Company shall pay the Executive a base salary at the rate
of Three Hundred Thirty-Eight Thousand Dollars ($338,000) per annum, payable in
accordance with the payroll practices of the Company for its executives (the
“Base Salary”). Beginning January 1, 2009, the Base Salary shall be reduced to
the rate of One Hundred Sixty Nine Thousand Dollars ($169,000) per annum.

(b) Incentive Plan. The Executive shall be entitled to participate in the
Company’s Employee Incentive Plan pursuant to plan terms and applicable law. For
2009, the Executive’s bonus opportunity under the Company’s Employee Incentive
Plan shall be based on the amount of Base Salary actually paid in 2009. Any
payment earned under the Employee Incentive Plan during the term hereof shall be
payable in accordance with the Company’s normal practices, but in no event shall
it be paid later than two and one half months following the end of the fiscal
year for which such payment was earned.

(c) Vacations. The Executive shall be entitled to earn vacation at the rate in
effect immediately prior to the Effective Date, to be taken at such times and
intervals as shall be determined by the Executive, subject to the reasonable
business needs of the Company/with the approval of the CEO. Vacation shall
otherwise be governed by the policies of the Company, as in effect from time to
time.

(d) Other Benefits. The Executive shall be entitled to participate on the most
favorable basis in any and all employee benefit plans from time to time in
effect for executives of the Company generally, except to the extent any such
employee benefit plan is in a category of benefit otherwise provided to the
Executive specifically in this Agreement. Such participation

 

-2-



--------------------------------------------------------------------------------

shall be subject to the terms of the applicable plan documents and generally
applicable Company policies, except that the Executive shall not be disqualified
from any such participation solely because he is working at 50% of full time.
The Company may alter, modify, add to or delete its employee benefit plans at
any time as it, in its sole judgment, determines to be appropriate, without
recourse by the Executive.

(e) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable business expenses incurred or paid by the Executive in the
performance of his duties and responsibilities hereunder, subject to any maximum
annual limit and other restrictions on such expenses set by the Board of
Directors of the Company (the “Board”) and to such reasonable substantiation and
documentation as may be specified by the Company from time to time, in each case
as generally applicable to senior executives. Any reimbursements under this
agreement, that would constitute nonqualified deferred compensation subject to
Section 409A of the Internal Revenue Code shall be subject to the following
additional rules: (i) no reimbursement of any such expense shall affect the
Executive’s right to reimbursement of any other such expense in any other
taxable year; (ii) reimbursement of the expense shall be made not later than the
end of the Executive’s taxable year following the taxable year in which the
expense was incurred; and (iii) the right to reimbursement shall not be subject
to liquidation or exchange for any other benefit.

(f) Office and Support Staff. During the Executive’s service as CTO, he shall
continue to use the office assigned to him and to enjoy the same secretarial and
office support as immediately prior to the Effective Date. Following the
Executive’s transition to Chief Technology Officer Emeritus, the CEO may
reassign the Executive to a different office within the same facility, provided
that any such office shall be adequate to the Executive’s reasonable business
needs and reasonably appropriate to his status and position. During such period,
the Company shall continue to provide the Executive with secretarial and other
assistance as reasonably required for the performance of his duties.

5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate prior to the expiration of the term hereof under the following
circumstances:

(a) Death. In the event of the Executive’s death during the term hereof, the
Executive’s employment hereunder shall immediately and automatically terminate.
In such event, the Company shall pay to the Executive’s designated beneficiary
or, if no beneficiary has been designated by the Executive in writing, to his
estate, (i) any Base Salary earned but not paid during the final payroll period
of the Executive’s employment through the date of termination, (ii) pay for any
vacation time earned but not used through the date of termination, (iii) any
bonus compensation awarded for the year preceding that in which termination
occurs, but unpaid on the date of termination, and (iv) any business expenses
incurred by the Executive but un-reimbursed on the date of termination, provided
that such expenses and required substantiation and documentation are submitted
within 120 days of termination and that such expenses are reimbursable under
Company policy (all of the foregoing, “Final Compensation”). The Company shall
also provide such benefits at least equal to the most favorable benefits
provided by the Company to surviving families of its executives under such
plans, programs and policies relating to family death benefits, if any, as in
effect at any time during the ninety (90) day period

 

-3-



--------------------------------------------------------------------------------

immediately preceding the Effective Date or, if more favorable to the
Executive’s family, as in effect on the date of the Executive’s death with
respect to other senior executives and their families. The Company shall have no
further obligation to the Executive hereunder.

(b) Disability.

(i) The Company may require the Executive to retire from his employment
hereunder, upon notice to the Executive, in the event that the Executive becomes
disabled during his employment hereunder through any illness, injury, accident
or condition of either a physical or psychological nature and, as a result, is
unable to perform substantially all of his duties and responsibilities
hereunder, notwithstanding the provision of any reasonable accommodation, for
twelve (26) consecutive weeks during any period of twelve (12) consecutive
calendar months. In the event of such retirement, the Company shall have no
further obligation to the Executive, other than for payment of Final
Compensation, the provision of such retirement benefits as to which the
Executive is entitled, such benefits at least equal to the most favorable
benefits provided by the Company to disabled executives under such plans,
programs and policies relating to disability benefits, if any, as in effect at
any time during the ninety (90) day period immediately preceding the Effective
Date or, if more favorable to the Executive, as in effect as any time
thereafter, and the provision of any disability-related benefits to which the
Executive may be entitled.

(ii) The CEO may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4(a) and benefits in accordance with Section 4(e), to
the extent permitted by the then-current terms of the applicable benefit plans,
until the Executive becomes eligible for disability income benefits under the
Company’s disability income plan or until the termination of his employment,
whichever shall first occur.

(iii) While receiving disability income payments under the Company’s disability
income plan, the Executive shall not be entitled to receive any Base Salary
under Section 4(a) hereof, but shall continue to participate in Company benefit
plans in accordance with Section 4(e) and the terms of such plans, until the
termination of his employment.

(iv) If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his duties and responsibilities hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or his duly appointed guardian, if
any, has no reasonable objection to determine whether the Executive is so
disabled and such determination shall for the purposes of this Agreement be
conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.

 

-4-



--------------------------------------------------------------------------------

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following, as
determined by the Board in its reasonable judgment, shall constitute Cause for
termination:

(i) an act or acts of dishonesty taken by the Executive and intended to result
in substantial personal enrichment of the Executive at the expense of the
Company or any of its Affiliates;

(ii) repeated violations by the Executive of the Executive’s obligations to the
Company or any of its Affiliates under Section 3 of this Agreement which are
demonstrably willful and deliberate on the Executive’s part and which are not
remedied after the receipt of notice thereof from the Company or any of its
Affiliates; or

(iii) the conviction of the Executive of a felony.

(d) By the Company Other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, in addition to Final
Compensation and provided that no benefits are payable to the Executive under a
separate severance agreement as a result of such termination, then the Company
shall also provide the Executive the following benefits:

(i) an amount equal to the product of (A) the amount of any cash bonus paid (or
deferred) pursuant to the Company’s Employee Incentive Plan for Executive
Personnel plus the amount of any other cash bonus paid to the Executive for the
last full fiscal year ending during the Executive’s employment and (B) a
fraction, the numerator of which is the Executive’s number of days of employment
in the fiscal year ending on the date of termination and the denominator is 365;

(ii) an amount equal to the Executive’s annual Base Salary at the rate in effect
on the date of termination; and

(iii) any amounts previously deferred by the Executive and not previously paid.

Any obligation of the Company to the Executive hereunder, other than for Final
Compensation, is conditioned, however, on the Executive signing of a timely and
effective release of claims in the form attached to this Agreement as Exhibit A
(the “Employee Release”) after the termination of his employment, and delivering
it to the Company within three days following his signature. Any such payments
due hereunder shall be due and payable on the Company’s next regular payday for
executives that is at least five business days following the effective date of
the Release of Claims, but no later than ten (10) business days. The Release of
Claims required for separation benefits in accordance with Section 5(d) or
Section 5(e) creates legally binding obligations on the part of the Executive
and the Company and its Affiliates therefore advise the Executive to seek the
advice of an attorney before signing it.

 

-5-



--------------------------------------------------------------------------------

(e) By the Executive for Good Reason. The Executive may resign from the Company
at any time for “Good Reason” (as hereinafter defined) if: (A) the Executive
provides the Company written notice setting forth in reasonable detail the
condition giving rise to Good Reason within thirty (30) days giving rise to the
event that is the basis for the Good Reason termination; (B) the Company fails
to remedy such condition within thirty (30) days following the receipt of such
notice; and (C) the Executive resigns his employment by written notice to the
Company within fifteen (15) days of the expiration of such thirty (30) day cure
period. The occurrence of any of the following after the Effective Date shall
constitute “Good Reason” for termination by the Executive:

(i) the assignment to the Executive of (A) any duties materially inconsistent
with the Executive’s position as contemplated by Section 3 of this Agreement;

(ii) the Company shall or shall attempt to relocate the Executive’s office more
than a 35 mile radius from its current location in Windsor, Connecticut or

(iii) material breach by the Company of any material term of this Agreement.

In the event of termination in accordance with this Section 5(e), and provided
that no benefits are payable to the Executive under a separate severance
agreement as a result of such termination, then the Executive will be entitled
to the same pay and benefits he would have been entitled to receive had the
Executive been terminated by the Company other than for Cause in accordance with
Section 5(d) above; provided that the Executive satisfies all conditions to such
entitlement, including without limitation the signing of an effective Release of
Claims.

(f) By the Executive Other than for Good Reason. The Executive may terminate his
employment hereunder by retirement at any time upon sixty (60) days’ notice to
the Company. In the event of termination of the Executive pursuant to this
Section 5(f), the Board may elect to waive the period of notice, or any portion
thereof, and, if the Board so elects, the Company will pay the Executive his
Base Salary for that portion of the notice period so waived. The Company shall
have no further obligation to the Executive, other than for any Final
Compensation and retirement benefits due to him.

(g) Upon a Change of Control or Expiration of the Term. The Executive’s
employment hereunder shall terminate automatically upon a Change of Control or
the expiration of the term hereof. In the event of a termination in accordance
with this Section 5(e), the Executive shall be deemed to have retired. In
addition, notwithstanding any provision in this Agreement or in any other
agreement that is or may be construed to the contrary, in the event of a
termination upon a Change of Control, immediately prior to the Change of
Control, the Executive shall automatically and without any further action vest
100% in all outstanding options to purchase securities of the Company owned by
him. In either case, the Company shall have no further obligation to the
Executive hereunder, other than for any Final Compensation, retirement benefits
due to him and obligations, if any, outside of this Agreement.

(h) Timing of Payments. If at the time of the Executive’s separation from
service, the Executive is a “specified employee,” as hereinafter defined, any
and all amounts payable under

 

-6-



--------------------------------------------------------------------------------

this Section 5 in connection with such separation from service that constitute
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended, (“Section 409A”), as determined by the Company in its sole
discretion, and that would (but for this sentence) be payable within six months
following such separation from service, shall instead be paid on the date that
follows the date of such separation from service by six (6) months. For purposes
of the preceding sentence, “separation from service” shall be determined in a
manner consistent with subsection (a)(2)(A)(i) of Section 409A and the term
“specified employee” shall mean an individual determined by the Company to be a
specified employee as defined in subsection (a)(2)(B)(i) of Section 409A.

6. Effect of Termination. The provisions of this Section 6 shall apply to any
termination of the Executive’s employment under this Agreement.

(a) Payment by the Company of any monies required to be paid under the
applicable termination provision of Section 5 shall constitute the entire
obligation of the Company to the Executive under this Agreement, and shall not
affect any obligations outside of this Agreement.

(b) Except for any right of the Executive to continue medical and dental plan
participation in accordance with applicable law, benefits shall terminate
pursuant to the terms of the applicable benefit plans based on the date of
termination of the Executive’s employment without regard to any continuation of
Base Salary or other payment to the Executive following such date of
termination; provided, that the foregoing is not intended to and shall not be
construed to affect any vested rights the Executive may have in any of the
employee benefit plans of Company.

(c) Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the obligations of the
Executive under Sections 7 hereof. The obligation of the Company to make
payments to or on behalf of the Executive under Section 5(d) or 5(e) hereof is
expressly conditioned upon the Executive’s continued full performance of
obligations under Section 7 hereof. The Executive recognizes that, except as
expressly provided in Section 5(d) or 5(e) no compensation is earned after
termination of employment.

7. Confidential Information.

(a) The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information, that the Executive has had access to such
Confidential Information for the Company in the past and shall learn of
Confidential Information during the course of employment hereunder. The
Executive shall not disclose to any Person or use, other than as required by
applicable law or for the proper performance of his duties and responsibilities
to the Company and its Affiliates, any Confidential Information obtained by the
Executive incident to his employment or other association with the Company or
any of its Affiliates. The Executive understands that this restriction shall
continue to apply after his employment terminates, regardless of the reason for
such termination. The confidentiality obligation under this Section 7 shall not
apply to information which is generally known or readily available to the public
at the time of disclosure or becomes generally known through no wrongful act on
the part of the Executive or any other Person having an obligation of
confidentiality to the Company or any of its Affiliates.

 

-7-



--------------------------------------------------------------------------------

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its Affiliates
and any copies, in whole or in part, thereof (the “Documents”), whether or not
prepared by the Executive, shall be the sole and exclusive property of the
Company and its Affiliates. The Executive shall safeguard all Documents and
shall surrender to the Company at the time his employment terminates, or at such
earlier time or times as the Board or its designee may specify, all Documents
then in the Executive’s possession or control.

8. Certain Reduction of Payments by the Company. Anything in this Agreement to
the contrary notwithstanding, in the event it shall be determined that any
payment or distribution by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (a “Payment”) would be subject to the excise tax
(“Excise Tax”) imposed by section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then the aggregate present value of amounts payable or
distributable to or for the benefit of the Executive pursuant to this Agreement
(such payments or distributions pursuant to this Agreement are hereinafter
referred to as (“Agreement Payment”) shall be reduced (but not below zero) if
such reduction would result in the Executive retaining a larger amount,
after-taxes, including the Excise Tax, than if the Executive received all of the
Agreement Payments, and the aggregate present value of the Payments other than
Agreement Payments (“Other Payments”) shall also be reduced (but not below zero)
if such reduction would result in the Executive retaining a larger amount, after
taxes, including the Excise Tax, than if the Executive received all of the Other
Payments.

All determinations required to be made under this Section 8 shall be made by the
Company which shall provide detailed supporting calculations to the Executive
within fifteen (15) business days of the date of termination of employment of
the Executive. In the event that the Executive shall not agree with such
calculations, he shall present his objections to the Company in writing and the
Executive and the Company shall discuss the basis for such objections. If the
Executive and the Company are unable to agree on the calculations, the Company’s
independent auditors (“Accounting Firm”) shall independently perform the
calculations called for under this Section 8. Any such determination by the
Accounting Firm shall be binding upon the Company and the Executive. The
Executive shall determine which and how much of the Agreement Payments or Other
Payments, as the case may be, shall be eliminated or reduced consistent with the
requirements of this Section 8, provided that, if the Executive does not make
such determination within ten (10) business days of the receipt of the
calculations made by the Accounting Firm, the Company shall elect which and how
much of the Agreement Payment or Other Payments, as the case may be, shall be
eliminated or reduced consistent with the requirements of this Section 8 and
shall notify the Executive promptly of such election. Within five (5) business
days after the determination by the Executive or the Company, as applicable, the
Company shall pay to or distribute to or for the benefit of the Executive such
amounts as are then due to the Executive under this Agreement and shall promptly
pay to or distribute for the benefit of the Executive in the future such
amounts, if any, as become due to the Executive under this Agreement.

 

-8-



--------------------------------------------------------------------------------

As a result of the uncertainty in the application of section 280G of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Agreement Payments or Other Payments, as the case may be, will
have been made by the Company which should not have been made (an “Overpayment”)
or that additional Agreement Payments or Other Payments, as the case may be,
which will have not been made by the Company could have been made (an
“Underpayment”), in each case, consistent with the calculations required to be
made hereunder. In the event that the Accounting Firm determines that an
Overpayment has been made, any such Overpayment shall be treated for all
purposes as a loan to the Executive which the Executive shall repay to the
Company together with interest at the applicable federal rate provided for in
section 1274(c) of the Code (the “Applicable Federal Rate”); provided, however,
that no amount shall be payable by the Executive to the Company (or if paid by
the Executive to the Company shall be returned to the Executive) if and to the
extent such payment would not reduce the amount which is subject to taxation
under section 4999 of the Code. In the event that the Accounting Firm determines
that an Underpayment has occurred, any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive together with interest at
the Applicable Federal Rate; provided, however, that no amount shall be payable
by the Executive to the Company (or if paid by the Executive to the Company
shall be returned to the Executive) if and to the extent such payment would not
reduce the amount which is subject to taxation under section 4999 of the Code.

9. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section and as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:

(a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, contract or equity interest.

(b) “Change of Control” means (i) any change in the ownership of the capital
stock of the Company if, immediately after giving effect thereto, any Person (or
group of Persons acting in concert) other than the Kohlberg Holders (as defined
in the KSTA Holdings, Inc. Stockholders Agreement dated as of August 6, 2004, as
amended from time to time) and their respective Affiliates will have the direct
or indirect power to elect a majority of the members of the Board, or (ii) any
sale or other disposition of all or substantially all of the assets of the
Company (including without limitation by way of a merger or consolidation or
through the sale of all or substantially all of the stock of its subsidiaries or
sale of all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole) to another Person (the “Change of Control
Transferee”) if, immediately after giving effect thereto, any Person (or group
of Persons acting in concert) other than the Kohlberg Holders and their
respective Affiliates will have the power to elect a majority of the members of
the board of directors (or other similar governing body) of the Change of
Control Transferee.

(c) “Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by those with whom the Company or any
of its Affiliates competes or does business, or with whom the Company or any of
its Affiliates plans to compete or do business and any and all information
which, if disclosed by the Company or any of its Affiliates would assist in
competition against them. Confidential Information includes without

 

-9-



--------------------------------------------------------------------------------

limitation such information relating to (i) the development, research, testing,
manufacturing, marketing and financial activities of the Company and its
Affiliates, (ii) the Products, (iii) the costs, sources of supply, financial
performance and strategic plans of the Company and its Affiliates, (iv) the
identity and special needs of the customers of the Company and its Affiliates
and (v) the people and organizations with whom the Company and its Affiliates
have business relationships and the nature and substance of those relationships.
Confidential Information also includes any information that the Company or any
of its Affiliates has received, or may receive hereafter, belonging to customers
or others with any understanding, express or implied, that the information would
not be disclosed and as to which the Executive is aware of such non-disclosure
obligation. “Confidential Information” does not include information which:

(i) becomes available to the Executive on a non-confidential basis from a source
other than the Company, any of its Affiliates, or a director, officer or
employee of any of them, provided, however, that disclosure by such source to
the Executive is not wrongful;

(ii) is approved for release by written authorization of the Company; or

(iii) is required to be disclosed by the Executive by law or pursuant to court
order (whether by subpoena, oral deposition, interrogatories, request for
production of documents, administrative order or otherwise); in which case the
Executive agree to gives the Company prompt written notice when the Executive
has actual knowledge that disclosure must be made and the Company may seek, at
its expense, an appropriate protective order or so that the Company may waive
compliance with the terms of this Agreement.

(d) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

(e) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Executive’s
employment.

10. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

11. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter effect a
reorganization, consolidate with, or merge into, any Person or transfer all or
substantially all of its properties or assets to any Person, provided that such
assignee agrees in writing to be bound by the provisions hereof. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

 

-10-



--------------------------------------------------------------------------------

12. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

13. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

14. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of the CEO, or to such other address as either party may specify by
notice to the other actually received.

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of the Executive’s employment with the Company,
including, without limitation the Amended and Restated Employment Agreement
between the parties dated as of July 22, 1996, but shall not affect any
agreements or other documents (including plan documents) setting forth the
Executive’s rights and obligations as to restricted stock, stock options,
phantom stock and similar securities, which rights and obligations shall
continue in full force an effect, except as specifically amended herein.

16. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

17. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

-11-



--------------------------------------------------------------------------------

19. Governing Law. This is a Connecticut contract and shall be construed and
enforced under and be governed in all respects by the laws of the State of
Connecticut, without regard to the conflict of laws principles thereof.

[Signature page follows immediately.]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:     THE COMPANY

/s/ William W. Kelly

    By:  

/s/ M. David Jones

10-6-08     Title:   President & C.E.O.       10-06-08

 

-13-



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the agreement between me and
Stanadyne Automotive Corporation (the “Company”) dated as of [INSERT DATE OF
AGREEMENT] (the “Agreement”), which are conditioned on my signing this Release
of Claims and to which I am not otherwise entitled, I, on my own behalf and on
behalf of my heirs, executors, administrators, beneficiaries, representatives
and assigns, and all others connected with or claiming through me, hereby
release and forever discharge the Company, its subsidiaries and other affiliates
and all of their respective past, present and future officers, directors,
trustees, shareholders, employees, agents, employee benefit plans, general and
limited partners, members, managers, joint venturers, representatives,
successors and assigns, and all others connected with any of them, both
individually and in their official capacities, from any and all causes of
action, rights or claims of any type or description, known or unknown, which I
have had in the past, now have, or might now have, through the date of my
signing of this Release of Claims, in any way resulting from, arising out of or
connected with my employment by the Company or any of its subsidiaries or other
affiliates or the termination of that employment or pursuant to any federal,
state or local law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and the fair employment
practices laws of the state or states in which I have been employed by the
Company or any of its subsidiaries or other affiliates, each as amended from
time to time).

Excluded from the scope of this Release of Claims are:

(i) any claim arising under the terms of the Agreement after the effective date
of this Release of Claim;

(ii) any rights that I have to amounts payable under Section 5(d), Section 5(e)
or any other provision of the Agreement upon or by reason of the termination of
my employment with the Company;

(iii) any right of indemnification or contribution that I have pursuant to the
Articles of Incorporation or By-Laws of the Company or any of its subsidiaries
or other affiliates or under any other documents or agreements (including
insurance policies);

(iv) any vested rights to benefits that I may have under any of the employee
benefits plans of the Company; and

(v) claims, whether or not then asserted, with respect to pension rights or
payments.



--------------------------------------------------------------------------------

In signing this Release of Claims, I acknowledge my understanding that (i) I may
not sign it prior to the termination of my employment, (ii) that I may consider
the terms of this Release of Claims for up to twenty-one (21) days (or such
longer period as the Company may specify) from the date my employment with the
Company terminates, and (iii) that I must deliver the signed Release of Claims
to the Company not more than three business days after the date of my signing. I
also acknowledge that I am advised by the Company and its subsidiaries and other
affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the Chief Executive Officer of the Company and that this Release of
Claims will take effect only upon the expiration of such seven-day revocation
period and only if I have not timely revoked it.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:                                          
                                                             
Name (please print):                                          
                                             Date Signed:
                                         
                                                        